Citation Nr: 0933760	
Decision Date: 09/09/09    Archive Date: 09/17/09

DOCKET NO.  06-14 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a psychiatric 
disability.


REPRESENTATION

Appellant represented by:	Georgianne F. Bolinger, 
Attorney at Law


ATTORNEY FOR THE BOARD

C. M. Powell, Counsel




INTRODUCTION

The Veteran had active service from March 1960 to April 1964.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2004 rating decision of the 
Indianapolis, Indiana, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  The Board affirmed the RO's denial 
in a June 20, 2008 decision.  The Veteran appealed the June 
2008 Board decision to the United States Court of Appeals for 
Veterans Claims (Court), which in a February 13, 2009 Order, 
granted a February 2009 Joint Motion for Remand of the case 
to the Board.  Although not specifically stated in the 
Court's Order, such Remand action serves to vacate the June 
20, 2008 Board decision.  

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further 
action is required.


REMAND

With regard to the duty to assist, VA must make reasonable 
efforts to assist the veteran in obtaining evidence necessary 
to substantiate the claim for the benefit sought unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 
2002); 38 C.F.R. § 3.159(c)(d) (2008).  Such assistance 
includes making as many requests as necessary to obtain 
relevant records from a Federal department or agency until VA 
concludes that the records sought do not exist or that 
further efforts to obtain those records would be futile.  
38 U.S.C.A. § 5103A (c) (West 2002); 38 C.F.R. § 3.159(c)(2) 
(2008).  Such assistance shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d)(West 2002); 38 C.F.R. § 
3.159(c)(4) (2008).  

The February 2009 Joint Motion for Remand indicates that the 
Veteran submitted documents which were obtained from the 
VISTA Electronic Medical Documentation system that showed 
treatment at VA facilities for variously diagnosed mental 
disorders.  It was also indicated that such VA treatment 
records predated the Board's June 2008 decision, but were not 
before the Board at the time it rendered its decision.   

After reviewing the evidence of record, the Board does not 
find that the aforementioned VA treatment records have been 
associated with the claims file.  Nevertheless, the Board 
notes that records generated by VA facilities that may have 
an impact on the adjudication of a claim are considered in 
the constructive possession of VA adjudicators during the 
consideration of a claim, regardless of whether those records 
are physically on file.  See Dunn v. West, 11 Vet. App. 462, 
466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992).  Therefore, an effort should be made to locate these 
records, and any other pertinent VA treatment records, so 
they can be associated with the Veteran's claims folder.

Additionally, in light of the fact that the Veteran 
apparently has received post-service treatment for variously 
diagnosed mental disorders and the fact that he was treated 
for psychiatric symptomatology in service in 1963 and 1964 
and reported a history of nervous trouble on his March 1964 
separation examination, the Board finds that a VA examination 
and clinical opinion is warranted to determine the nature and 
etiology of the Veteran's psychiatric disability.  Such would 
be useful in adjudication of the claim de novo.

Accordingly, the case is REMANDED for the following action:

1.  Issue VCAA notice with regard to the 
issue on appeal, in accordance with the 
decision in Quartuccio v. Principi, 16 
Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), as well as 38 U.S.C.A. 
5102, 5103, and 5103A, 38 C.F.R. 
§ 3.159, and any other applicable legal 
precedent.  Specifically, the appellant 
and his representative should be 
informed as to the information and 
evidence necessary to substantiate his 
claim for service connection for a 
psychiatric disability, including which 
evidence, if any, the Veteran is 
expected to obtain and submit, and which 
evidence will be obtained by VA.  
Additionally, the Veteran should be 
advised of what information and evidence 
not previously provided, if any, will 
assist in substantiating or is necessary 
to substantiate the elements of the 
claim, including notice that a 
disability rating and an effective date 
will be assigned if service connection 
is awarded.

2.   Contact the Veteran and request that 
he furnish the names, addresses, and 
dates of treatment of all medical 
providers from whom he has received 
treatment for his psychiatric disability 
since, his military service.  After 
securing the necessary authorizations for 
release of this information, seek to 
obtain copies of all treatment records 
referred to by the Veteran, not already 
of record, including from any pertinent 
VA facility.  If no records are 
available, the claims folder must 
indicate this fact and document the 
attempts made to obtain the records.

3.  Upon receipt of any additional 
medical records described above, the 
Veteran should be afforded a VA 
psychiatric examination.  The claims file 
and a separate copy of this remand must 
be made available to and reviewed by the 
examiner prior, and pursuant, to 
conduction and completion of the 
examination.  The examiner must annotate 
the examination report that the claims 
file was in fact made available for 
review in conjunction with the 
examination.  

The examiner should specifically identify 
all psychiatric disabilities found to be 
present.
The examiner should be requested to 
furnish an opinion concerning whether it 
is at least as likely as not that the 
Veteran has a current psychiatric 
disability that is related to service on 
any basis, to include the Veteran's 
documented in-service psychiatric 
symptomatology in 1963 and 1964 and/or 
his reported history of nervous trouble.  
All opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

4.  Thereafter, readjudicate the issue on 
appeal.  If the benefit sought remains 
denied, issue a supplemental statement of 
the case to the Veteran and his 
representative and allow an appropriate 
opportunity for response.  The case 
should then be returned to the Board for 
further appellate consideration, as 
appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



